Citation Nr: 1617352	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  12-27 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for peripheral vascular disease (PVD), right lower extremity.

2.  Entitlement to an initial rating in excess of 20 percent for PVD, left lower extremity.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Michael Kelley, Attorney


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel
INTRODUCTION

The Veteran served on active duty from October 1970 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran requested a Board hearing at the RO via formal appeals dated in September 2012 and June 2015.  A Board hearing was scheduled for April 2016, and the Veteran was notified at his current address.  However, the Veteran failed to report for his scheduled hearing and has not provided good cause for his absence.  Absent the provision of good cause, the Veteran's hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled for a VA examination to address the current severity of his service-connected PVD of the bilateral lower extremities in December 2015.  The Veteran failed to report for this examination.  In a statement submitted in February 2016, the Veteran indicated that he was in the process of moving to Massachusetts from Florida at that time, and never received notice of the examination.  He requested that VA reschedule the PVD examination.  The Board finds that good cause to reschedule the examinations has been provided.

Of note, the Veteran's claim for entitlement to TDIU is inextricably-intertwined with the issues addressed above, and will also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that, where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination in the appropriate specialty to determine the current nature and severity of his service-connected PVD of the bilateral lower extremities.  

2.  Then, readjudicate the issues on appeal, to include entitlement to TDIU.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

